Title: To James Madison from Benjamin W. Crowninshield, 11 September 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Salem Sept. 11. 1815
                    
                    I rece’d your letter a few days past, directing me to make an offer to Capt Stewart, of the navy, a seat at the navy Board, which has been done, but no answer returned from him, I believe he is at Pha.
                    Mr. Homans transmitted to me Despatches from Come Decatur, dated 19 Je. & 5 July, & states, the original of the 5 July was sent to you; by which it appears that, the Commissioners, have made a Peace with the Dey of Algiers, upon their own terms, if it be not a good one, then they are to blame; I congratulate You, Sir, on this event, as well, also, upon the commercial Treaty which has been concluded with GB, & hope it is such a one as can be accepted with honor.
                    Comre. Decatur thinks a respectable force aught to be keep in the Mid’n., without stating the Amt.; he was, I think Ordered to visit the ports of Tunis & Tripoli, to see how those powers were disposed to treat us, & after which, if peace was concluded with Algiers, to leave one or two frigates, with a few small vessells to cruize in the streights, & to return to the U States with the remainder of his squadron; & the same instructions was repeated to Come Bainbridge.
                    Should you conceive of any other instructions, or advice necessary to be given to them, & will write me a line, I will obey, with much cheerfullness. I am, with great respect & esteem, yr. Ob St
                    
                        
                            Bw Crowninshield
                        
                    
                